Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17203805 filed on 03/17/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election with traverse of claims 1-13 in the reply filed on 08/04/2022  is acknowledged.
Applicant argues that claims 1-7 are generic. The examiner acknowledges that claims 1-7 are generic.
Allowable subject matter 
Claims 4-13 (claims 8-13 pending resolution of 112(b) issue) are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kato et al. (US 2020/0411675).
With respect to dependent claims 4-7, the cited prior art does not anticipate or make obvious, inter alia, the step of: “a third insulating film having a first aperture for exposing the compound semiconductor layer below the gate electrode, which is provided between the first insulating film and the compound semiconductor layer; wherein the first insulating film is in contact with the compound semiconductor layer at the first aperture”.
With respect to dependent claims 8-13, the cited prior art does not anticipate or make obvious, inter alia, the step of: “a source electrode and a drain electrode provided between the compound semiconductor layer and the first insulating film; a first barrier metal layer including a material more resistant to corrosion from an alkaline solution than the source electrode and the drain electrode, which is provided above the source electrode and the drain electrode; and a second barrier metal layer including platinum, which is provided above the first barrier metal layer; wherein the first insulating film and the second insulating film have a second aperture for exposing the second barrier metal layer”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claims 8-9 recite the limitation “wherein the first insulating film and the second insulating film have a second aperture for exposing the second barrier metal layer”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear what this limitation refers to as a first aperture has not been defined before.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al. (US 2020/0411675).
Regarding Independent claim 1, Kato et al. teach a semiconductor device  comprising:
a compound semiconductor layer (Fig. 1, element 10, paragraph 0016); 
a first insulating film (Fig. 1, element 42, paragraph 0032 discloses silicon nitride) provided on the compound semiconductor layer; 
a second insulating film (Fig. 1, element 41, paragraph 0032 discloses silicon oxide), which is formed of a material with a larger band gap than the first insulating film (silicon oxide has a larger bandgap than silicon nitride), provided on the first insulating film; and 
a gate electrode (Fig. 1, element 53) provided above the second insulating film.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2020/0411675) in view of Kazukiyo (CN 102969354 A).
Regarding claim 2, Kato et al. teach all of the limitations as discussed above.
Kato et al. do not explicitly disclose wherein the first insulating film includes tantalum oxynitride; and the second insulating film includes a material with a larger band gap than the tantalum oxynitride.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select known dielectric materials such as tantalum oxynitride and aluminum oxynitride as shown by Kazukiyo in paragraph 0073, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Kato et al. teach all of the limitations as discussed above.
Kato et al. do not explicitly disclose wherein the second insulating film includes aluminum oxynitride.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select known dielectric materials such as aluminum oxynitride as shown by Kazukiyo in paragraph 0073, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813